department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uniform issue list financial firm s taxpayer a ira x financial firm w amount d amount e amount f individual b dear in response to your date and date letters submitted on your this is behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested in date taxpayer a after discussions with her brother was persuaded that the investment performance of her individual_retirement_account ira x at financial firm w was not as she expected accordingly taxpayer a met with individual b of financial firm s taxpayer a informed individual b that she wanted to open an ira rollover account with the funds checks from financial firm w totaling amount d which represented the balance in her ira over to financial firm s in ira x at financial firm w taxpayer a then endorsed two taxpayer a believed that amount d was rolled over into an ira at financial firm dollar_figure until she received notice from the internal_revenue_service in early and learned that her funds had not been rolled over into an ira on or about date taxpayer a withdrew amount e from her account maintained with financial firm s based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount f amount d less amount e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers - sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into ii an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred indicates that taxpayer a failed the information presented on behalf of taxpayer a to accomplish a rollover due to the mistake of financial firm s to follow the taxpayer's instructions to deposit amount d into a rollover ira taxpayer a directed individual b at financial firm s to complete the rollover because of error on the part of individual b amount d was not rolled over into an ira but was deposited into a non- ra account therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount f amount d less amount e previously used by taxpayer a pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount f to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 pursuant to code sec_408 this letter_ruling does not authorize the rollover of any amount required to be distributed in accordance with code sec_401 made applicable to an ira under code sec_408 if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact dann lcase address all correspondence to se t ep ra t3 sincerely yours frences to n manager employee_plans technical group _ enclosures deleted copy of letter_ruling notice of intention to disclose
